Case 21-15411-RG           Doc 18      Filed 07/06/21 Entered 07/06/21 15:50:20          Desc Main
                                       Document      Page 1 of 6

 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-1(b)

 SCOTT J. GOLDSTEIN
 LAW OFFICE OF SCOTT J GOLDSTEIN LLC
 280 West Main Street
 Denville, NJ 07834
 (973) 453-2838
 sjg@sgoldsteinlaw.com

 Attorney for Christopher Fischer and Magdalena
 Fischer, Debtors.

In Re:                                                     Case No.           21-15411
                                                           Chapter            13
         Christopher Fischer                               Adv. No.
         Magdalena Fischer,                                Hearing Date       07/21/21
                                        Debtors.           Judge:             RG

                                  CERTIFICATION OF SERVICE

   1. I,     Marissa R. Dontas                         ,

         ☐ represent in this matter.
         ☐ am the secretary/paralegal for Scott J. Goldstein                       , who represents
            Debtors                               in this matter.
         ☐ am the                                  in this case and am representing myself.
   2. On July 6, 2021                   , I sent a copy of the following pleadings and/or documents
      to the parties listed in the chart below.
         Motion to extend stay, 9013 Statement, Declaration of Debtor in support of motion, Proposed
         order to extend stay, Application to shorten time, Order shortening time



   3. I certify under penalty of perjury that the above documents were sent using the mode of service
      indicated.

         Date: July 6, 2021                                          /s/Marissa R. Dontas
                                                                     Signature




                                                                                                      rev.8/1/16
Case 21-15411-RG       Doc 18    Filed 07/06/21 Entered 07/06/21 15:50:20               Desc Main
                                 Document      Page 2 of 6




Name and Address of Party Served                     Relationship of            Mode of Service
                                                    Party to the Case

                                                Trustee                 ☐ Hand-delivered
Marie-Ann Greenberg, Chapter 13 Trustee
                                                                        ☐ Regular mail
30 Two Bridges Road, Suite 330, Fairfield, NJ
07004                                                                   ☐ Certified mail/RR
                                                                        ☒             Per waiver via CM/ECF
                                                                        Other
                                                                            (As authorized by the Court or
                                                                         by rule. Cite the rule if applicable.)

TIAA Bank                                       Secured Creditor        ☐ Hand-delivered
855-629-2607
                                                                        ☐ Regular mail
                                                                        ☐ Certified mail/RR
                                                                        ☒
                                                                                      Facsimile
                                                                        Other
                                                                            (As authorized by the Court or
                                                                         by rule. Cite the rule if applicable.)

American Express                       Creditor                         ☐ Hand-delivered
csgsupport@service.americanexpress.com
                                                                        ☐ Regular mail
                                                                        ☐ Certified mail/RR
                                                                        ☒             Email
                                                                        Other
                                                                            (As authorized by the Court or
                                                                         by rule. Cite the rule if applicable.)

Bank of America                                 Creditor                ☐ Hand-delivered
brian.t.moynihan@bofa.com
                                                                        ☐ Regular mail
                                                                        ☐ Certified mail/RR
                                                                        ☒             Email
                                                                        Other
                                                                            (As authorized by the Court or
                                                                         by rule. Cite the rule if applicable.)

BBVA USA                                        Creditor                ☐ Hand-delivered
corporate.be@bbva.com
                                                                        ☐ Regular mail
                                                                        ☐ Certified mail/RR
                                                                        ☒             Email
                                                                        Other
                                                                            (As authorized by the Court or
                                                                         by rule. Cite the rule if applicable.)




                                                2
                                                                                                          rev.8/1/16
Case 21-15411-RG       Doc 18   Filed 07/06/21 Entered 07/06/21 15:50:20            Desc Main
                                Document      Page 3 of 6


Name and Address of Party Served          Relationship of               Mode of Service
                                         Party to the Case

Discover Financial                     Creditor
                                                             ☐ Hand-delivered
service@email.discover.com
                                                             ☐ Regular mail
                                                             ☐ Certified mail/RR
                                                             ☒ Other        Email
                                                                 (As authorized by the Court or by rule.
                                                              Cite the rule if applicable.)

Synchrony Bank                         Creditor
                                                             ☐ Hand-delivered
brian.doubles@synchronyfinancial.com                         ☐ Regular mail
                                                             ☐ Certified mail/RR
                                                             ☒ Other        Email
                                                                 (As authorized by the Court or by rule.
                                                              Cite the rule if applicable.)

HSBC                                   Creditor
                                                             ☐ Hand-delivered
hsbc@hsbc.com
                                                             ☐ Regular mail
                                                             ☐ Certified mail/RR
                                                             ☒ Other        Email
                                                                 (As authorized by the Court or by rule.
                                                              Cite the rule if applicable.)

First National Bank                    Creditor
FNBCustomerService@fnb-corp.com                              ☐ Hand-delivered
                                                             ☐ Regular mail
                                                             ☐ Certified mail/RR
                                                             ☒ Other        Email
                                                                 (As authorized by the Court or by rule.
                                                              Cite the rule if applicable.)

Jefferson Capital Systems              Notice Party
joe.fejes@jcap.com                                           ☐ Hand-delivered
                                                             ☐ Regular mail
                                                             ☐ Certified mail/RR
                                                             ☒ Other        Email
                                                                 (As authorized by the Court or by rule.
                                                              Cite the rule if applicable.)




                                                  3
                                                                                                    rev.8/1/16
Case 21-15411-RG      Doc 18    Filed 07/06/21 Entered 07/06/21 15:50:20           Desc Main
                                Document      Page 4 of 6

Name and Address of Party Served        Relationship of                Mode of Service
                                       Party to the Case

Nelnet                               Creditor
help@nelnet.net                                            ☐ Hand-delivered
                                                           ☐ Regular mail
                                                           ☐ Certified mail/RR
                                                           ☒ Other        Email
                                                               (As authorized by the Court or by rule.
                                                            Cite the rule if applicable.)

Radius Global Solutions, LLC         Notice Party
                                                           ☐ Hand-delivered
Greg.stevens@radiusgs.com
                                                           ☐ Regular mail
                                                           ☐ Certified mail/RR
                                                           ☒ Other        Email
                                                               (As authorized by the Court or by rule.
                                                            Cite the rule if applicable.)

Capital One, N.A.                    Creditor
                                                           ☐ Hand-delivered
PO Box 31293
Salt Lake City, UT 84131-0293                              ☒ Regular mail
                                                           ☐ Certified mail/RR
                                                           ☐ Other
                                                               (As authorized by the Court or by rule.
                                                            Cite the rule if applicable.)

Chase Card Services                  Creditor
Attn: Bankruptcy                                           ☐ Hand-delivered
PO Box 15298                                               ☒ Regular mail
Wilmington, DE 19850-5298
                                                           ☐ Certified mail/RR
                                                           ☐ Other
                                                               (As authorized by the Court or by rule.
                                                            Cite the rule if applicable.)

Chrysler Capital                     Creditor
PO Box 961275                                              ☐ Hand-delivered
Fort Worth, TX 76161-0275                                  ☒ Regular mail
                                                           ☐ Certified mail/RR
                                                           ☐ Other
                                                               (As authorized by the Court or by rule.
                                                            Cite the rule if applicable.)




                                                4
                                                                                                   rev.8/1/16
Case 21-15411-RG     Doc 18      Filed 07/06/21 Entered 07/06/21 15:50:20           Desc Main
                                 Document      Page 5 of 6

Name and Address of Party Served         Relationship of                Mode of Service
                                        Party to the Case

Citibank                              Creditor
                                                            ☐ Hand-delivered
Centralized Bk dept
PO Box 790034                                               ☒ Regular mail
Saint Louis, MO 63179-0034                                  ☐ Certified mail/RR
                                                            ☐ Other
                                                                (As authorized by the Court or by rule.
                                                             Cite the rule if applicable.)

Comenity Bank                         Creditor
                                                            ☐ Hand-delivered
Attn: Bankruptcy
PO Box 182125                                               ☒ Regular mail
Columbus, OH 43218-2125                                     ☐ Certified mail/RR
                                                            ☐ Other
                                                                (As authorized by the Court or by rule.
                                                             Cite the rule if applicable.)

Department Store National Bank        Creditor
                                                            ☐ Hand-delivered
Attn: Bankruptcy
9111 Duke Blvd                                              ☒ Regular mail
Mason, OH 45040-8999                                        ☐ Certified mail/RR
                                                            ☐ Other
                                                                (As authorized by the Court or by rule.
                                                             Cite the rule if applicable.)

Navient Solutions, LLC                Creditor
Attn: Claims Dept                                           ☐ Hand-delivered
PO Box 9500                                                 ☒ Regular mail
Wilkes Barre, PA 18773-9500
                                                            ☐ Certified mail/RR
                                                            ☐ Other
                                                                (As authorized by the Court or by rule.
                                                             Cite the rule if applicable.)

Sofi Lending Corp                     Creditor
375 Healdsburg Ave Ste 280                                  ☐ Hand-delivered
Healdsburg, CA 95448-4151                                   ☒ Regular mail
                                                            ☐ Certified mail/RR
                                                            ☐ Other
                                                                (As authorized by the Court or by rule.
                                                             Cite the rule if applicable.)




                                                 5
                                                                                                    rev.8/1/16
Case 21-15411-RG       Doc 18    Filed 07/06/21 Entered 07/06/21 15:50:20            Desc Main
                                 Document      Page 6 of 6

Name and Address of Party Served          Relationship of                Mode of Service
                                         Party to the Case

State of New Jersey                    Creditor
                                                             ☐ Hand-delivered
N.J. Division of Taxation Bankruptcy
Sec                                                          ☒ Regular mail
PO Box 245                                                   ☐ Certified mail/RR
Trenton NJ 08695-0245
                                                             ☐ Other
                                                                 (As authorized by the Court or by rule.
                                                              Cite the rule if applicable.)

United Collection Bureau, Inc.         Notice Party
                                                             ☐ Hand-delivered
5620 Southwyck Blvd Ste 206
Toledo, OH 43614-1501                                        ☒ Regular mail
                                                             ☐ Certified mail/RR
                                                             ☐ Other
                                                                 (As authorized by the Court or by rule.
                                                              Cite the rule if applicable.)


                                                             ☐ Hand-delivered
                                                             ☐ Regular mail
                                                             ☐ Certified mail/RR
                                                             ☐ Other
                                                                 (As authorized by the Court or by rule.
                                                              Cite the rule if applicable.)


                                                             ☐ Hand-delivered
                                                             ☐ Regular mail
                                                             ☐ Certified mail/RR
                                                             ☐ Other
                                                                 (As authorized by the Court or by rule.
                                                              Cite the rule if applicable.)


                                                             ☐ Hand-delivered
                                                             ☐ Regular mail
                                                             ☐ Certified mail/RR
                                                             ☐ Other
                                                                 (As authorized by the Court or by rule.
                                                              Cite the rule if applicable.)




                                                  6
                                                                                                     rev.8/1/16
